DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 29-49 are pending in the instant application.  According to the Amendments to the Claims, filed September 6, 2022, claims 29, 43-45, 47 and 48 were amended and claims 1-28 were cancelled.

Status of Priority

	This application is a Divisional (DIV) of US Application No. 16/591,178, filed October 2, 2019 and now US 10,844,061, which is a Continuation (CON) of US Application No. 16/056,143, filed August 6, 2018 and now US 10,472,359, which is a Continuation (CON) of US Application No. 15/629,481, filed June 21, 2017 and now US 10,072,010, which is a Continuation (CON) of US Application No. 14/777,466, filed September 15, 2015 and now US 9,708,322, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2014/029914, filed March 15, 2014, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/799,405, filed March 15, 2013.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Applicant’s provisional election of the following, without traverse, in the reply filed on September 6, 2022, is acknowledged: a) Group III - claims 29-41 and 43-48; and b) substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of Formula Q - pp. 18-19, ¶[0025], shown to the right below, and hereafter referred to as 1-(4-fluorophenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxalin-8(7H)-yl)-butan-1-one, where W = -N(CH3)-; and Y = -C(=O)-.  Claims 29-32, 37-41, 43 and 44.  Affirmation of this election must be made by applicant in replying to this Office action.
	Similarly, applicant should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, applicant should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group III, for a first Office action and prosecution on the merits.
	Moreover, applicant should further note that claims 42 and 49 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 29-41 and 43-48 is contained within.


Specification Objection - Disclosure

	Applicant is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	Applicant is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula Q into the abstract, to overcome this objection.

Claim Objections

	Claim 29 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph, the existing recitation should be replaced with the following recitation:
	A method for: (a) inhibiting serotonin (5-hydroxytryptamine)2A receptor activity in a patient, (b) modulating dopamine D2 receptor function in a patient, or (c) inhibiting serotonin reuptake transporter activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a pharmaceutical composition comprising:

(i)	a compound of Formula Q:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula Q

wherein:
	W is -N(CH3)-; and
	Y is -C(=O)-;

in free base or pharmaceutically acceptable salt form;

(ii)	a polymeric matrix comprising one or more polymers selected from the group consisting of a poly(lactic acid) polymer, a poly(glycolic acid) polymer, and a poly(D,L-lactide-co-glycolide) polymer;

(iii)	a pharmaceutically acceptable diluent or carrier; and

(iv)	optionally a vehicle comprising a viscosity enhancing agent.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 30 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 29, wherein the pharmaceutical composition comprises a vehicle comprising a viscosity enhancing agent and the viscosity enhancing agent is sodium carboxymethylcellulose.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 31 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 29, wherein the compound of Formula Q is either dissolved in the polymeric matrix or dispersed in the polymeric matrix.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 32 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 29, wherein the pharmaceutical composition is formulated as a sustained-release and/or delayed release injectable composition.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 33 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 29, wherein the compound of Formula Q is in pharmaceutically acceptable salt form.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 34 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 33, wherein the pharmaceutically acceptable salt form is a toluenesulfonic acid addition salt form.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 35 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 34, wherein the polymeric matrix comprises a poly(D,L-lactide-co-glycolide) polymer.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 36 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	The method according to claim 35, wherein the polymeric matrix is a microspheric polymeric matrix comprising a biodegradable poly(D,L-lactide-co-glycolide) polymer.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 37 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
38.	The method according to claim 37, wherein the patient has a disorder selected from the group consisting of obesity, anxiety, depression, psychosis, schizophrenia, migraine, a sleep disorder, a sexual disorder, a gastrointestinal disorder, a condition associated with cephalic pain, a social phobia, an agitation in dementia, an agitation in autism, and an agitation in a related autistic disorder.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 38 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
37.	The method according to claim 29, wherein the patient has a disorder involving the serotonin (5-hydroxytryptamine)2A pathway, the dopamine D2 receptor pathway, and/or the serotonin reuptake transporter pathway selected from the group consisting of (1) psychosis in a patient suffering from depression, (2) depression in a patient suffering from psychosis, (3) a mood disorder associated with psychosis, and (4) a sleep disorder associated with psychosis.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 39 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
The method according to claim 38, wherein the disorder is psychosis.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 40 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
The method according to claim 38, wherein the disorder is schizophrenia.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 41 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
The method according to claim 38, wherein the disorder is depression.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 43 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
	The method according to claim 29, wherein the pharmaceutical composition is non-aqueous and the pharmaceutically acceptable diluent or carrier is an organic solvent.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 44 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
	The method according to claim 43, wherein the pharmaceutically acceptable diluent or carrier is a water-miscible organic solvent.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 45 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
	The method according to claim 32, wherein the compound of Formula Q is in pharmaceutically acceptable salt form.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 46 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
	The method according to claim 45, wherein the pharmaceutically acceptable salt form is a toluenesulfonic acid addition salt form.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 47 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
	The method according to claim 46, wherein the polymeric matrix comprises a poly(D,L-lactide-co-glycolide) polymer.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 48 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
	The method according to claim 47, wherein the polymeric matrix is a microspheric polymeric matrix comprising a biodegradable poly(D,L-lactide-co-glycolide) polymer.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112, Second Paragraph
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 29-34, 37-41 and 43-46 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, applicant should further note that claim 29 recites the broad limitation, polylactide, and the claim also recites poly(D,L-lactide), which is the narrower statement of the limitation.
	Likewise, applicant should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, applicant should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 43 and 44 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant should note that claim 43 recites the limitation, The composition according to claim 29,…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 29, for this limitation, with respect to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharma-ceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.  According to claim 29, a composition is not recited, with respect to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.
	Moreover, applicant should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 45-48 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant should note that claim 45 recites the limitation, The composition according to claim 32,…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 32, for this limitation, with respect to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharma-ceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.  According to claim 32, a composition is not recited, with respect to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.
	Moreover, applicant should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 112, Fourth Paragraph
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
Subject to the fifth paragraph of 35 U.S.C. § 112, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 37-41 are rejected under 35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Applicant should note that claim 37 is rejected under 35 U.S.C. § 112, fourth paragraph because the recitation of an additional method performed within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent, as recited in claim 29, further comprises the step of effectively treating a disorder in the patient.  Consequently, since the additional method performed within the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharma-ceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent, as recited in claim 29, whereby the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent further comprises the step of effectively treating a disorder in the patient, (1) fails to result in a further patentably distinct methodical step in the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent, as recited in claim 29, and/or (2) fails to include all the limitations of the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent, as recited in claim 29, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112, fourth paragraph.  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, applicant should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112, fourth paragraph, are related to matters of form, non-compliance with 35 U.S.C. § 112, fourth paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, applicant should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112, fourth paragraph, the dependent claim should be rejected under 35 U.S.C. § 112, fourth paragraph, as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests applicant (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claim 38 is further rejected under 35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Applicant should note that claim 38 recites the limitation, The method according to claim 37, wherein said disorder is a disorder selected from the following: (i) psychosis in a patient suffering from depression; (2) depression in a patient suffering from psychosis; (3) mood disorders associated with psychosis; and (4) sleep disorders associated with psychosis, in lines 1-4 of the claim.  According to claim 37, the generic disorders recited in claim 38 are broader than the special diseases recited in claim 37, with respect to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.  Consequently, since the generic disorders recited in claim 38, fail to specify a further limitation to the special diseases recited in claim 37, and/or fails to include all the limitations of the special diseases recited in claim 37, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112, fourth paragraph.
	Similarly, applicant should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112, fourth paragraph, are related to matters of form, non-compliance with 35 U.S.C. § 112, fourth paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, applicant should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112, fourth paragraph, the dependent claim should be rejected under 35 U.S.C. § 112, fourth paragraph, as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests applicant (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claims 43 and 44 are rejected under 35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Applicant should note that claim 43 recites the limitation, The composition according to claim 29, wherein the composition is non-aqueous and the pharmaceutically acceptable carrier is an organic solvent, in lines 1-2 of the claim.  According to claim 29, a method, not a composition, is recited, with respect to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharma-ceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.  Consequently, since The composition according to claim 29, wherein the composition is non-aqueous and the pharmaceutically acceptable carrier is an organic solvent, as recited in claim 43, fails to specify a further limitation to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent, as recited in claim 29, and/or fails to include all the limitations of the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharma-ceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent, as recited in claim 29, the instant dependent claim, and any additional dependent claims therefrom, are rendered improperly dependent under 35 U.S.C. § 112, fourth paragraph.
	Similarly, applicant should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112, fourth paragraph, are related to matters of form, non-compliance with 35 U.S.C. § 112, fourth paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, applicant should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112, fourth paragraph, the dependent claim should be rejected under 35 U.S.C. § 112, fourth paragraph, as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests applicant (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claims 45-48 are rejected under 35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Applicant should note that claim 45 recites the limitation, The composition according to claim 32, wherein the compound of Formula Q is in pharmaceutically acceptable salt form, in lines 1-2 of the claim.  According to claim 32, a method, not a composition, is recited, with respect to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]-pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.  Consequently, since The composition according to claim 32, wherein the compound of Formula Q is in pharmaceutically acceptable salt form, as recited in claim 45, fails to specify a further limitation to the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharma-ceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent, as recited in claim 29, and/or fails to include all the limitations of the method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent, as recited in claim 29, the instant dependent claim, and any additional dependent claims therefrom, are rendered improperly dependent under 35 U.S.C. § 112, fourth paragraph.
	Similarly, applicant should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112, fourth paragraph, are related to matters of form, non-compliance with 35 U.S.C. § 112, fourth paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, applicant should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112, fourth paragraph, the dependent claim should be rejected under 35 U.S.C. § 112, fourth paragraph, as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests applicant (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 10,844,061
	Consequently, claims 29-41 and 43-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10,844,061.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,844,061 recites a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q, where W = -N(CH3)- and Y = -C(=O)-; (ii) a polymeric matrix; and (iii) a vehicle comprising a viscosity enhancing agent, which is administered within the instantly recited method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.
	Applicant should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, applicant should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, applicant should further note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, applicant should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, applicant should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.

US Patent No. 9,616,061
	At least claims 29, 32-34, 37-41 and 43-46 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-21 of US Patent No. 9,616,061.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 9,616,061 recites a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula I, where X = -N(CH3)- and Y = -C(O)-; and (ii) a pharmaceutically acceptable diluent or carrier, which is administered within the instantly recited method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.
	Applicant should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, applicant should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, applicant should further note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, applicant should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, applicant should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.


US Patent No. 9,168,258
	At least claims 29, 32-34, 37-41 and 43-46 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-13 of US Patent No. 9,168,258.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 9,168,258 recites a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula I, where X = -N(CH3)- and Y = -C(=O)-; and (ii) a pharmaceutically acceptable diluent or carrier, which is administered within the instantly recited method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.
	Applicant should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, applicant should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, applicant should further note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, applicant should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, applicant should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.

US Patent No. 10,472,359
	At least claims 29-41 and 45-48 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-11 and 14-20 of US Patent No. 10,472,359.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 in US 10,472,359 recites a method for inhibiting serotonin reuptake transporter activity in a patient, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline of the Formula Q, where W = -N(CH3)- and Y = -C(=O)-, in toluenesulfonic acid addition salt form; and (ii) a polymeric matrix, which provides overlapping subject matter with respect to the instantly recited method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.

US Patent No. 10,464,938
	At least claims 29, 32-34, 37-41, 45 and 46 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent No. 10,464,938.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least claim 6 in US 10,464,938 recites a method for antagonizing 5-hydroxytryptamine 2 receptors in a patient, comprising administering… a pharmaceutical composition comprising a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline of the Formula 2J, which provides overlapping subject matter with respect to the instantly recited method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]-pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.

US Patent No. 9,708,322
	At least claims 29, 31-41 and 45-48 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 9,708,322.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 9,708,322 recites a method for inhibiting serotonin reuptake transporter activity in a patient, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q, where X = -N(CH3)- and Y = -C(=O)-; and (ii) a polymeric matrix, which provides overlapping subject matter with respect to the instantly recited method for inhibiting serotonin 5-HT2A receptor activity, inhibiting serotonin reuptake transporter activity, and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; (iii) a pharmaceutically acceptable diluent or carrier; and (iv) optionally a vehicle comprising a viscosity enhancing agent.
	Applicant should note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Similarly, applicant should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and applicant is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the application will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Likewise, applicant should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

	Moreover, for more information about eTerminal Disclaimers, applicant should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624